Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-15-00363-CR

                                   Hugh Henry FULLER,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 5437
                       Honorable N. Keith Williams, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.2(a).

       SIGNED July 29, 2015.


                                               _____________________________
                                               Karen Angelini, Justice